Citation Nr: 1340264	
Decision Date: 12/05/13    Archive Date: 12/20/13

DOCKET NO.  10-19 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and C.A.


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to May 1994 with additional periods of ACDUTRA and INACDUTRA in the Naval Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied entitlement to service connection for an acquired psychiatric disability, a bilateral hearing loss disability, tinnitus, low back strain, a right knee disability, a left knee disability, a left wrist disability, sleep apnea, and high cholesterol.

In November 2010, a Board hearing was held at the VA Central Office in Washington, D.C. before the undersigned Veterans Law Judge.  A transcript of that proceeding has been associated with the claims folder.  

Previously while on remand to the Appeals Management Center (AMC), in Washington, DC, service connection was granted for tinnitus and a right ear hearing loss disability in November 2012.  In a February 2013 decision, the Board granted service connection for a left ear hearing loss disability.  Additionally, in October 2013, the AMC granted service connection for a psychiatric disability, thus satisfying the Veteran's appeal in full regarding those issues.  

Additionally, in a September 2011 decision, the Board denied the Veteran's claims for service connection for sleep apnea and high cholesterol.  Later, in a February 2013 decision, the Board denied the claims for a left knee disability, a low back disability, and a left wrist disability.  As such, the only issue remaining before the Board is entitlement to service connection for a right knee disability.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  The documents in the electronic file have been reviewed in connection with the current claim.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The competent and probative evidence of record does not support a finding that the Veteran's currently diagnosed right knee disorder is related to his military service.


CONCLUSION OF LAW

Service connection for a right knee disorder is not warranted.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

I. Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the record reflects that the originating agency provided the Veteran with the required notice, to include notice with respect to the effective-date element of the claim, by letters mailed in December 2008 and June, September and December 2009, prior to the initial adjudication of his claim.  In short, the record indicates the Veteran received appropriate notice pursuant to the VCAA. 

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law affords that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim and there is no reasonable possibility that further assistance would aid in substantiating this claim.  The evidence of record includes statements from the Veteran and other individuals, service treatment records, as well as VA and private treatment records.  

Some of the Veteran's service treatment records are not associated with the claims folder.  The Veteran was advised in a June 2, 2009 letter that his service treatment records were not available. 

The Board is cognizant of Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), wherein the Court elaborated on the VA's responsibility to obtain a veteran's service treatment records.  The Board finds, however, that no useful purpose would be served in remanding the matters decided herein for more development.  In this case, the RO has attempted to locate the Veteran's service treatment records.  The RO submitted a request to the Records Management Center in December 2008, asking for all available military medical records.  In response to the request by the RO, the Records Management Center provided available service treatment records for the Veteran's periods of active and reserve duty, and indicated that no additional service treatment records were available.  Following receipt of these records, the RO documented in a June 2009 memorandum that the records are unavailable for review.  There is no indication that the service treatment records still exist.

The Board observes that, where records are unavailable, "VA has no duty to seek to obtain that which does not exist."  See Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 237 (1993).  VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  So it is in this case.

In general, VA's duty to assist includes obtaining records from the Social Security Administration (SSA).  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  The record demonstrates that in March 2010, the RO attempted to obtain the Veteran's SSA records.  In a subsequent March 2010 report, SSA informed VA that it did not have any of the requested records for the Veteran because the Veteran's SSA folder was destroyed.  Based upon this record, the Board finds that additional attempts to obtain these records, if any, would be futile.

The Veteran's VA treatment records have been associated with the claims file.  Most recently, in March 2013, the Veteran was afforded a VA compensation and pension examination in connection with the claim decided herein.  The examiner considered the Veteran's claim, as well as the available service treatment records, post-service treatment records, and results of current examination of the Veteran.  He specifically commented on the Veteran's service and the Veteran's assertions.  The VA examiner then offered an opinion regarding the etiology of the Veteran's claimed disability.  As the given opinion was based on review of the claims file, including the Veteran's statements and supporting evidence, and provided rationale for the opinion provided, the Board concludes that the opinion provided is adequate.  Based on the foregoing, the Board finds the March 2013 VA examination report to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for service connection.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) (finding that an adequate opinion is one that is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail, and includes a conclusion supported by an analysis that the Board can consider and weigh against contrary opinions).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claim.

Based on the aforementioned VA examination, and recently obtained pay and service personnel records, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He has retained the services of a representative.  He presented testimony during a VA Central Office hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) required that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issue on appeal during the hearing and specifically discussed the Veteran's right knee.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the criteria necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the criteria necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Accordingly, the Board will proceed to a decision as to the issues of entitlement to service connection for a right knee disorder.

II.  Legal Criteria

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability resulting from (1) a disease or injury incurred in or aggravated by active duty or ACDUTRA, or (2) an injury incurred in inactive duty training.  See 38 U.S.C.A. §§ 101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.1, 3.6 (2013); see also Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).  However, the United States Court of Appeals for the Federal Circuit  (Federal Circuit) has recently held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Certain diseases, to include arthritis, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  The presumption provision applies only to periods of active duty, not INACDUTRA.  See Biggins, supra; see also Paulson v. Brown, 7 Vet. App. 466, 469-70 (1995) [if claim relates to period of ACDUTRA, a disease or injury resulting in disability must have manifested itself during that period].  In this case, as reviewed below, the record does not reflect that the Veteran had arthritis to a compensable degree within one year of discharge from active duty; further, arthritis did not manifest itself during a period of ACDUTRA; hence, this presumption does not apply.

As has been explained earlier, some of the Veteran's service treatment records are unavailable for review.  The Court has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's claim has been undertaken with this heightened duty in mind.

The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).

Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) [the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases].

III.  Service Connection for a Right Knee Disability

The February 1994 separation examination report from the Veteran's period of active duty reflects that he had normal lower extremities.

The Veteran indicated on a February 1995 Report of Medical History (RMH) that he did not experience arthritis, rheumatism, bursitis, lameness, or "trick" or locked knee.

An RMH from December 1996 contains the Veteran's report that he did not experience arthritis, rheumatism, bursitis, lameness, or "trick" or locked knee.

The Veteran's March 2004 reserves enlistment examination reflects that he had normal lower extremities.

The Veteran indicated on an RMH completed in March 2004 that he did not experience swollen or painful joints, or knee trouble.

On October 14, 2006, the Veteran was given light duty status from his reserve duty due to right knee patella tendonitis.  

A reserve treatment record from November 5, 2006 reflects that the Veteran had diagnoses of patellofemoral syndrome and tendonitis patellar of the right knee.  The record reflects that the Veteran's status was INACDUTRA.

A reserve periodic health assessment from November 2006 indicates that the Veteran experienced intermittent right knee pain.

In April 2009, a Veteran complained of bilateral knee pain to a VA treatment provider.  The examiner gave an assessment of knee arthralgias.  A May 2009 follow-up record contains the Veteran's complaints of knee pain.  

In July 2009, the Veteran received steroid injections to both of his knees at a VA facility.  The Veteran again received knee steroid injections in March 2010.

An MRI taken of the right knee at a private facility in June 2010 revealed no sign of acute internal derangement.  The report showed the presence of some chondromalacia with fibrillation of the cartilage.

At the Veteran's November 2010 Board hearing, the Veteran related that he had to do a lot of bending and kneeling while on active duty in order to work on equipment.  He indicated that he had to ascend and descend many stairs to access his shop location.  He remarked that his knees had all hurt since his time on active duty.  He added that he did not receive treatment for his knees while he was on active duty.

In October 2010, the Veteran submitted lay statements from people who had observed his knee pain since his time on active duty.

A VA treatment record from November 2010 reflects that the Veteran received steroid injections in his knees.

An MRI of the right knee taken by a private facility in May 2012 revealed no sign of acute internal derangement.  The interpreter noted chondromalacia patella slightly worsened since the 2010 examination.

On VA joints examination in September 2012, the examiner noted that the Veteran had a current diagnosis of knee sprains.  He recorded the Veteran's report of injuring his knees while on active duty.  The examiner noted that the Veteran currently worked as a mechanic.  The Veteran reported that he had to wear bilateral knee braces and had constant pain in his knees.  The examiner noted that the bilateral knees were normal to anterior, posterior, and medial-lateral instability testing.  The examiner further noted that imaging studies of the bilateral knees were negative for arthritis or patellar subluxation.

The examiner reviewed the claims file and commented that the Veteran did not list any problems with his knees at his February 1994 separation examination from active duty.  Further, the examiner noted that the Veteran reported being in good health when he enlisted in the reserves.  He also noted that the Veteran was treated for patellofemoral syndrome of the right knee in November 2006.  After examining the Veteran and reviewing the claims file, the examiner stated "[r]egarding the medical opinion for the right knee condition that is documented on 11/5/06, he can be awarded service connection for that condition."  

In this matter, the September 2012 VA examination report is unclear.  Although patellofemoral syndrome and tendonitis patellar of the right knee were diagnosed on November 5, 2006, the September 2012 VA examiner did not indicate that he found either of those disorders at the September 2012 examination.  Indeed, the only diagnosis mentioned in the September 2012 VA examination report is "knee strain."  As such, it is unclear what "condition" the examiner was referring to.  Further, the examiner gave no rationale for his given opinion.  

The Veteran was afforded another VA compensation and pension examination in March 2013.  The examiner noted the Veteran's self-report of experiencing pain in his knees since 1987 and treatment with ibuprofen.  On objective examination, the examiner observed a decreased range of motion.  The right knee was normal to anterior, posterior, and medial-lateral instability testing.  There was no sign of patellar subluxation or dislocation.  The examiner noted that the Veteran used a brace and a cane constantly.  An X-ray revealed mild degenerative changes.  The examiner gave a diagnosis of right knee mild arthritis.  

The examiner opined that the Veteran's right knee disability was less likely than not caused by an in-service injury, event, or illness during active duty or ACDUTRA.  The examiner stated that the military records did not correspond to the Veteran's self-reported history; the service records did not document a knee problem while the Veteran was on active duty.  Further, the examiner noted that the Veteran himself indicated in February 1994 that he did not have arthritis, rheumatism, or bursitis; the Veteran noted in December 1996 that he was in good health; and the Veteran additionally noted in March 2004 that he did not have arthritis.

The examiner further opined that the right knee disability was not due to injury during a period of INACDUTRA.  The examiner explained that although the Veteran complained of right knee pain of one month duration in November 2006 that resulted in a diagnosis of patella-femoral syndrome and tendonitis patella, the examiner clearly stated that there was no actual injury; further, at that time, the Veteran was on inactive status.

As noted above, in order for service connection to be granted, three elements must be present:  (1) a current disability; (2) in-service incurrence of disease or injury; and (3)a nexus between the current disability and an injury during either active duty, ACDUTRA or INACDUTRA or a disease during a period of active duty or ACDUTRA.  See Biggins, supra.

As to element (1), the March 2013 VA examiner indicated that the Veteran had a diagnosis of right knee mild arthritis.  Element (1) is therefore satisfied as to the claim.

With regard to element (2), although service treatment records from October and November 2006 show that the Veteran got diagnoses of patella-femoral syndrome and tendonitis patella while on INACDUTRA, the Board notes that the Veteran's available service treatment records do not document any specific injury.  However, as the Board discussed in the September 2011 remand, the Veteran is competent to attest to experiencing injuries to his right knee.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  Therefore, although the Veteran as a lay person has not been shown to be capable of making medical conclusions, he is competent to report the circumstances of an in-service knee injury.  There is nothing in the claims folder to suggest that the Veteran did not sustain the injuries as described during his Board hearing.  Moreover, the Veteran's brother testified that the Veteran reported bilateral knee pain during his period of active duty.  Accordingly, the Board found in the September 2011 remand that evidence of an in-service injury is arguably met.

However, turning to element (3), nexus, the Board finds that the weight of the evidence is against a finding of a causal relationship between the Veteran's currently diagnosed right knee disorder and service. 

The Board recognizes that the question of nexus in this case, i.e. the relationship, if any, between the Veteran's claimed right knee disorder and his military service, is essentially medical in nature.  In this matter, the September 2012 VA examiner's opinion appears to support the Veteran's claim.  As noted above, after examining the Veteran and reviewing the claims file, the September 2012 examiner stated "[r]egarding the medical opinion for the right knee condition that is documented on 11/5/06, he can be awarded service connection for that condition."  

However, the Board finds that the September 2012 VA examination report is unclear.  Although patellofemoral syndrome and tendonitis patellar of the right knee were diagnosed on November 5, 2006, the September 2012 VA examiner did not indicate that he found either of those disorders at the September 2012 examination.  Indeed, the only diagnosis mentioned in the September 2012 VA examination report is "knee strain."  As such, it is unclear what "condition" the examiner was referring to.  Further, the examiner gave no rationale for his given opinion.  For these reasons, the Board finds that the September 2012 VA examination report is entitled to less probative value and is outweighed by the other evidence of record.

Conversely, the March 2013 VA examination report is highly probative, as it is based on a thorough review of the Veteran's medical records and examination of the Veteran, consistent with the other evidence of record, supported by a detailed rationale, and rendered by a medical professional.  See supra Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The examiner opined that the Veteran's right knee disability was less likely than not caused by an in-service injury, event, or illness during active duty or ACDUTRA, and he further opined that the right knee disability was not due to injury during a period of INACDUTRA.  The examination report reflects that the examiner considered the Veteran's statements along with the available service records and post-service records in forming his negative opinion.  The Veteran has submitted no further competent medical nexus evidence contrary to the March 2013 VA opinion.  The Veteran has been accorded ample opportunity to furnish medical and other evidence in support of his claim; he has not done so.  See 38 U.S.C.A. § 5107(a) (2013) (noting it is a claimant's responsibility to support a claim for VA benefits).   Moreover, the Veteran, while competent to report his symptoms, both past and present, is not competent to render a medical opinion in this case as such opinion linking his symptoms to an underlying disabling condition is beyond the scope of a layperson.   That is, he is not competent to link his symptoms over the years to his currently diagnosed right knee disability.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  

The Board is mindful that 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Further, "lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau, supra; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board observes that lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person (e.g. any evidence not requiring that the proponent has specialized education, training, or experience).  38 C.F.R. § 3.159(a)(2).  As such, the Veteran, and his friends and relatives, are competent to attest to the Veteran's experiencing knee pain.  However, competency must be distinguished from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In this case, the lay statements and Veteran's remarks concerning a continuity of right knee symptoms are not consistent with the February 1994 service separation examination and March 2004 reserve service examination which reveal no complaints of or treatment for a right knee disorder.  The Board finds that the 1994 and 2004 reports of history, taken in conjunction with physical examinations are far more probative than any recent assertions that the Veteran's right knee symptoms have persisted since service.  Indeed, the February 1994 separation examination and March 2004 reserve examination directly contradict any current assertion that he has had right knee symptoms since discharge from active duty.  Thus, the Veteran's reports of a continuity of symptoms since service is given less weight than the opinion reached by the March 2013 VA examiner.  

In conclusion, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a right knee disorder.  The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for a right knee disability is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


